Name: Regulation (EEC) No 793/72 of the Council of 17 April 1972 fixing the standard quality for white sugar
 Type: Regulation
 Subject Matter: prices;  consumption;  beverages and sugar
 Date Published: nan

 Avis juridique important|31972R0793Regulation (EEC) No 793/72 of the Council of 17 April 1972 fixing the standard quality for white sugar Official Journal L 094 , 21/04/1972 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 4 P. 0101 Danish special edition: Series I Chapter 1972(I) P. 0288 Swedish special edition: Chapter 3 Volume 4 P. 0101 English special edition: Series I Chapter 1972(I) P. 0299 Greek special edition: Chapter 03 Volume 33 P. 0037 Spanish special edition: Chapter 03 Volume 5 P. 0176 Portuguese special edition Chapter 03 Volume 5 P. 0176 REGULATION (EEC) No 793/72 OF THE COUNCIL of 17 April 1972 fixing the standard quality for white sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 607/72, 2 and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the target price for white sugar must be fixed for a standard quality ; whereas consequently it is necessary to determine that standard quality; Whereas the standard quality chosen for white sugar should be a quality representative of Community production; HAS ADOPTED THIS REGULATION: Article 1 1. White sugar of the standard quality shall have the following characteristics: (a) sound, fair and marketable quality, dry, in homogeneous granulated crystals, free-flowing, (b) minimum polarization 99 77 º, (c) maximum moisture content 0 706 %, (d) maximum invert sugar content : 0 704 %, (e) the number of points determined in accordance with paragraph 2 shall not exceed a total of 22, nor: - 15 for the ash content, - 9 for the colour type, determined according to the method of the Brunswick Institute of Agricultural Technology, hereinafter called the "Brunswick method", - 6 for the colouring of the solution, determined according to the method of the International Commission for Uniform Methods of Sugar Analysis, hereinafter called the "ICUMSA method". 2. One point shall correspond to: (a) 0 70018 % of ash content determined according to the ICUMSA method at 28 º Brix, (b) 0 75 units of colour type determined according to the Brunswick method, (c) 7 75 units of colouring of the solution determined according to the ICUMSA method. 3. The methods for determining the factors referred to in paragraph 1 shall be the same as those used for the determination of those factors within the framework of the intervention measures. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. it shall apply from 1 July 1972. 1 OJ No 308, 18.12.1967, p 1. 2 OJ No L 75, 28.3.1972, p. 4. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1972. For the Council The President J.P. BUCHLER